Exhibit 10.18

Execution Version

TERMINATION & INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

THIS TERMINATION & INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT, dated as of
December 14, 2012 (this “Agreement”), is entered into by and between
International Drilling Equipment Company LLC (“International”), Integrated
Drilling Equipment Company, a Texas corporation (“IDE”), and Integrated Drilling
Equipment, LLC, a Delaware limited liability company (“Assignee”).
International, Assignee and IDE are collectively referred to herein as the
“Parties.”

RECITALS

WHEREAS, International owns certain intellectual property and “know-how”
identified in U.S. Patent Application Serial No. 12/492,980 entitled Drilling
Rig Assembly Method and Apparatus and Drilling Rig Apparatus and Assembly Method
(the “980 IP”), U.S. Patent Application Serial No. 12/568,489 entitled Portable
Drilling Rig Apparatus and Assembly Method (the “489 IP”), U.S. Patent
Application Serial No. 61/526,564 entitled Advanced Rig Design for Automated
Tubular Installation and Removal Operations (the “564 IP”), and U.S. Patent
Application Serial No. 13/593,351 entitled Advanced Rig Design for Automated
Tubular Installation and Removal Operations (the “351 IP” and together with the
980 IP, the 489 IP and the 564 IP, the “Patent Applications and Technology”) and
all related intellectual property and know-how owned by International incidental
thereto (collectively with the Patent Applications and Technology, the
“Assigned IP”);

WHEREAS, IDE and International entered into an intellectual property and patent
license agreement (the “License Agreement”) dated effective as of January 1,
2010, pursuant to which International, as record owner, granted to IDE a
nonexclusive license to certain intellectual property used to manufacture, use,
sell, offer for sale and import certain oil and gas drilling rig equipment; and

WHERAS, pursuant to and in accordance with the terms of that certain Agreement
and Plan of Merger (the “Merger Agreement”), dated as of October 19, 2012, by
and among Empeiria Acquisition Corporation, a Delaware corporation, IDE
Acquisition Co., LLC, a Delaware limited liability company, Integrated Drilling
Equipment Company Holdings, Inc., a Delaware corporation and Steve Cope,
International and IDE have agreed to terminate the License Agreement and
International has agreed to assign, transfer, convey and deliver all of its
right, title and interest to the Assigned IP to Assignee on the terms set forth
herein.

AGREEMENT

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

All capitalized terms used herein, but not otherwise defined have the respective
meanings set forth in the Merger Agreement.

1. Waiver. The Parties hereby irrevocably waive, in its entirety, the 60-day
termination notice obligations set forth in Article V of the License Agreement.

2. Termination. Upon the Closing, but effective as of the Effective Time, the
License Agreement shall terminate in its entirety, such that it shall be of no
further force or effect, none of the provisions of the License Agreement shall
survive such termination and all rights and obligations of the parties
thereunder (whether related to periods before or after the Effective Time) shall
cease.



--------------------------------------------------------------------------------

3. Representation and Release.

(a) International hereby acknowledges and agrees that there are no unpaid
license fees, royalties or other amounts due and owing to International under
the License Agreement.

(b) International, individually and for its legal representatives, agents,
members, attorneys, personal representatives, successors, and assigns
(collectively, the “Releasing Parties”) hereby irrevocably, unconditionally, and
fully releases, remises, acquits and forever discharges Assignee and IDE, their
successors and assigns, and each of their respective Affiliates (including their
Affiliates after the Closing), directors (including its future directors but
excluding its shareholders, members, officers, directors and employees holding
such position as of the Closing), (all of the persons being referred to
collectively herein as the “Released Parties”), of and from any and all debts,
demands, actions, causes of action, suits, claims, judgments, damages, costs,
expenses, losses, attorneys’ fees, penalties and liabilities, of every kind,
character, nature and description, whether now known or unknown, suspected or
claimed, whether vested, fixed or contingent, whether accrued or hereafter
maturing or whether at law or in equity (collectively, “Claims”) under and in
connection with the License Agreement, which any of the Releasing Parties ever
had, now has, or may have in the future, for, upon or by reason of any agreement
(written or oral), matter, cause, event, occurrence, or state of facts,
occurring or taking place at any time on, prior to or after Closing.

(c) International expressly acknowledges and agrees that this Termination may be
pled as a complete defense and will fully and finally bar any such known or
unknown claim or claims based on any acts or omissions of the Released Parties
during the term of the License Agreement and up to and including the date first
written above.

(d) The foregoing release is given in exchange for consideration set forth in
the Merger Agreement and in Section 4 below, the sufficiency of which is hereby
acknowledged for all purposes.

4. Assignment.

(a) International hereby irrevocably sells, assigns, transfers, conveys and
delivers to Assignee, and Assignee hereby purchases, acquires and assumes from
International, all of International’s right, title and interest to, in and under
the Assigned IP, including the goodwill of the business symbolized thereby and
associated therewith, and all registrations and all applications to register the
Assigned IP and registrations, renewals and extensions of the foregoing, for
Assignee’s own use and enjoyment, and for the use and enjoyment of Assignee’s
successors and assigns, together with the right to sue for damages and payments
for claims of past, present or future infringement or other unauthorized use of
the Assigned IP, if any, and collect the same for Assignee’s own use and
enjoyment and for the use and enjoyment of Assignee’s successors and assigns
(the “Assignment”).

(b) In consideration of the Assignment, Assignee agrees to pay to International
an amount not to exceed (i) $12,500 per mast incorporating the Assigned IP
manufactured by Assignee and incorporated into finished products sold by
Assignee following the date of this Agreement, and (ii) $12,500 per substructure
incorporating the Assigned IP manufactured by Assignee and incorporated into
finished products sold by Assignee following the date of this Agreement.

5. Further Assurances. Without further consideration, International agrees to
execute such further documentation and perform such further actions, including
without limitation, any actions or documents necessary, or requested by
Assignee, to document, record, or perfect the transactions contemplated by this
Agreement or as may be necessary to protect, secure and vest good, valid and
marketable title to the Assigned IP in Assignee.



--------------------------------------------------------------------------------

6. Counterparts. This Agreement may be executed in separate counterparts
(including by means of electronic signature pages in portable document format),
each of which will be deemed to be an original and all of which taken together
will constitute one and the same Agreement.

7. Governing Law. All issues concerning this Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than New York.

8. Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the Parties with respect to the matters herein and supersedes
any previous agreements, understandings, or statement of intent in each case,
written or oral, of every nature between the Parties with respect to those
matters.

9. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect and the
invalidity and unenforceability of this Agreement shall not affect the validity
or enforceability in any jurisdiction in which such determination had not been
made except to the extent such invalidity or unenforceability causes such
agreements to no longer contain all of the material provisions reasonably
expected by the Parties to be contained. The Parties, however, agree to
substitute any invalid or unenforceable provision by a valid and enforceable
provision which maintains, to the fullest extent possible, the respective
interests of the Parties as established by the present terms and conditions of
the Agreement.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Termination &
Assignment Agreement effective as of the date first written above.

 

INTERNATIONAL DRILLING EQUIPMENT COMPANY, LLC, as Assignor By:   /s/ Steve Cope
Name:   Steve Cope Title:   CEO

 

INTEGRATED DRILLING EQUIPMENT, LLC, as Assignee By:   /s/ Steve Cope Name:  
Steve Cope Title:   CEO

 

Acknowledged by: INTEGRATED DRILLING EQUIPMENT COMPANY By:   /s/ Steve Cope
Name:   Steve Cope Title:   CEO

 

Signature Page to Termination & Assignment Agreement